DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-16 are objected to because of the following informalities:
Claim 1 Line 13 states: “the uniform enclosing layer” should be changed to state: --the
Claim 4 Line 2-4 states: “wherein the positions and the depths of the concave parts are corresponding to the positions and the heights of the corresponding electronic components.” Should be changed to state: --wherein 
Claim 6 Line 1-2 states: “wherein the width of each of the concave parts is greater than the width of each of the electronic components.” Should be changed to state: --wherein a width of each of the concave parts is greater than a width of each of the electronic components.--
Claim 8 Line 1 states: “wherein the width” should be changed to state: --wherein a width--
Claim 10 Line 6-7 states in part: “the corresponding electronic components.” Should be changed to state: --the plurality of 
Claim 12 Line 4-5 states in part: “the outer periphery of the bearing unit,” should be changed to state: --an outer periphery of the bearing unit,--
Claim 12 Line 11-13 states: “wherein the positions and the depths of the concave parts are corresponding to the positions and the heights of the corresponding electronic components.” Should be changed to state: --wherein 
Claim 13 Line 1-3 states: “wherein the width of each of the concave parts is greater than the width of each of the electronic components.” Should be changed to state: --wherein a width of each of the concave parts is greater than a width of each of the electronic components.--
Claim 15 Line 1 states: “wherein the width” should be changed to state: --wherein a width--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5, 7-8 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the second surface of the concave part." in Line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination the limitation in question will be read as: --a surface of one of the plurality of concave parts.--
Regarding Claim 7: Claim 7 recites the limitation "the corresponding concave part." in Line 3-4.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation in question will be read as --[[the]] a corresponding concave part.--
Regarding Claim 14: Claim 14 recites the limitation "the concave part." in Line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation in question will be read as --[[the]] a concave part.--
Regarding Claim 16: Line 1-3 states: “wherein one of the plurality of concave parts is corresponding to the plurality of electronic components with same heights.”. It is unclear the exact limitations the applicant is introducing here, specifically it is unclear if applicant is introducing a new element (i.e. “a plurality of electronic components having the same height) in addition to the previously introduced “plurality of electronic components”, if applicant is defining a subset of the previously introduced plurality of electronic components, or if applicant is claiming something else? --For the purpose of examination, the limitations in question will be examined as best understood.--
Finally; depending claim(s) inherit deficiencies from the parent claim(s).   	Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 7, 9-10, 12, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Kudo USPN 6828706.

    PNG
    media_image1.png
    946
    1104
    media_image1.png
    Greyscale
 Annotated Figure 1 of Kudo USPN 6828706 (Attached Figure 1)
Regarding Claim 1: Kudo USPN  6828706 discloses all of the claimed limitations including: a fan frame 7 having a motor base (39,41) disposed in a central portion thereof (Fig 1, Column 4 Line 43-67); a motor (1,5) mounted on the motor base (stator 1 is mounted to elements 39,41 via molded part 45, Figure 1, Column 5 Line 2-5) and having a rotor 5, a stator 1 and a bearing unit (33,35,37), wherein the stator 1 is disposed around an outer periphery of the bearing unit (the stator is disposed around element 37 of the bearing unit as seen in Figure 1), and the rotor 5 is sheathed on the stator (i.e. magnet 27 of the rotor surrounds (i.e. is sheathed on) the stator as seen in Figure 1) and the bearing unit (as seen in Figure 1, element 21 is part of the rotor (Column 4 Line 21-31) and is surrounded (i.e. sheathed by) elements 33,35 of the bearing unit); an impeller 29 mounted on the motor (Column 4 Line 34-39); a circuit board 3 sheathed on the bearing unit (the circuit board surrounds  (i.e. is sheathed on) element 37 of the bearing unit) and located between the stator and the motor base (as seen in Figure 1), and having a plurality of electronic components (= electronic components 15, Column 4 Line 10-20, states that there are one or more electronic components 15, thus there would be additional electronic components adjacent to the one illustrated in Figure 1 with the same height) disposed on a first surface thereof (i.e. surface of element 3 facing element 11, Column 4 Line 10-20); and an enclosing layer (=insulating resin which forms molded part 45), wherein the stator and the circuit board are enclosed by the enclosing layer (Column 5 Line 1-5), and the plurality of electronic components are enclosed by the enclosing layer with a specific thickness (= thickness of enclosing layer, see Annotated Figure 1 of Kudo USPN  6828706 (Attached Figure 1) above).
Regarding Claim 3: Kudo USPN 6828706 discloses all of the claimed limitations including: wherein the motor base of the fan further has a second surface (Attached Figure 1, the “surface of the motor base” in Attached Figure 1 corresponds to the claimed second surface), and a wall thickness arrangement (= 45,49,47, Column 5 L:ine 13-16) is created on the second surface (element 45 is formed on the second surface, Column 5 Line 1-20) according to the corresponding electronic components (i.e. to encapsulate the electronic components 15, the stator 1 and element 3 are located within element 45, Column 5 Line 1-5).
Regarding Claim 4: Kudo USPN 6828706 discloses all of the claimed limitations including: wherein the wall thickness arrangement (45,49,47) has a plurality of concave parts (element 51 is disclosed as being an annular groove (Column 5 Line 23-35), so there would be a corresponding portion of the groove 51 located on the other side of the fan identical to the portion of element 51 illustrated in Figure 1; thus there are two portions (e.g. a plurality of portions), plurality of concave parts = portion of element 51 illustrated in Figure 1, and corresponding portion of element 51 located on the opposite side of the fan illustrated in Figure 1) formed on the second surface (each portion is formed on top of the surface indicated in Attached Figure 1, the “surface of the motor base” in Attached Figure 1 corresponds to the claimed second surface), wherein positions and depths of the concave parts (i.e. a position and depth of each of the two portions of element 51) are corresponding to positions and the heights of the electronic components (the position and depth of each of the two portions of element 51 are set so that element 51 forms an annular groove encircling electronic components 15, and element 45 which includes the concave parts has a great enough height so that it provides water proofing of all sides of the electronic components and element 3, Column 5 Line 33-46).

    PNG
    media_image2.png
    650
    911
    media_image2.png
    Greyscale
 Annotated Figure of Kudo USPN 6828706 (Attached Figure 2)

Regarding Claim 5: Kudo USPN 6828706 discloses all of the claimed limitations including: wherein the specific thickness of the enclosing layer (= thickness of enclosing layer (Attached Figure 1), also see Annotated Figure of Kudo USPN  6828706 (Attached Figure 2) above) is defined by a distance (the thickness is a distance, see Attached Figure 2) between a top surface of the electronic component (Attached Figure 2) and a surface of one of the plurality of the concave parts (Attached Figure 2).

    PNG
    media_image3.png
    634
    1090
    media_image3.png
    Greyscale
 Annotated Figure of Kudo USPN 6828706 (Attached Figure 5)
Regarding Claim 7: Kudo USPN 6828706 discloses the limitations: wherein a plurality of lateral spaces are formed in two sides of the electronic components (see Annotated Figure of Kudo USPN 6828706 (Attached Figure 5) above), respectively, and configured to allow a filling material (i.e. insulating resin) to flow into a corresponding concave part (when the device is injection molded the resin is able to flow into a corresponding concave part surrounding the lateral spaces, which is indicated in Attached Figure 5).
Further Regarding Claim 7: Claim 7 recites product by process claim language: “wherein a plurality of lateral spaces are formed in two sides of the electronic components, respectively, and configured to allow a filling material to flow into a corresponding concave part.”
The language of claim 7 is requiring voids (i.e. lateral spaces) to be formed in two sides of the electronic components, and a corresponding concave part near the electronic components; where the voids and the corresponding concave part are filled with filler material. Thus the voids and the corresponding concave part are intermediate structure, and are therefore given little weight in an apparatus claim.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (see MPEP 2113). 
Therefore, since the final structure of Kudo USPN 6828706 is the same structure as described by claim 7, Kudo USPN 6828706 meets the limitations of claim 7 even though the same manufacturing process (“wherein a plurality of lateral spaces are formed in two sides of the electronic components, respectively, and configured to allow a filling material to flow into a corresponding concave part.”) may not have been used.
Regarding Claim 9: Kudo USPN 6828706 does disclose the limitations: wherein the motor is formed by an injection molding process (the stator of the motor is injection molded with resin, Column 5 Line 1-5), and a wall thickness arrangement (= protective layer 53) is created in advance (i.e. placed on the entire surfaces of element 3 and electronic components 15 before molded part 45 is formed) during the injection molding process of the motor (in order for protective layer 53 to be located underneath molded part 45, it (i.e. wall thickness arrangement 53) would have to be formed in advance of the injection molding process to create molded part 45 which encapsulates the stator of the motor; additionally it is noted that the order in which parts are molded are not given weight in an apparatus claim).
Further Regarding Claim 9: Claim 9 recites product by process claim language:
“wherein the motor is formed by an injection molding process, and a wall thickness arrangement is created in advance during the injection molding process of the motor.”
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (see MPEP 2113). 
Therefore, since the final structure of Kudo USPN 6828706 is the same structure as described by claim 9, Kudo USPN 6828706 meets the limitations of claim 9 even though the same manufacturing process (“wherein the motor is formed by an injection molding process, and a wall thickness arrangement is created in advance during the injection molding process of the motor.”) may not have been used.

    PNG
    media_image4.png
    776
    1081
    media_image4.png
    Greyscale
 Annotated Figure of Kudo USPN 6828706 (Attached Figure 4)
Regarding Claim 10: Kudo USPN 6828706 does disclose the limitations: wherein the wall thickness arrangement 53 allows the enclosing layer to be directly formed on and enclose the circuit board (Column 5 Line 47-Column 6 Line 3), and the enclosing layer 45 has a third surface (see Annotated Figure of Kudo USPN 6828706 (Attached Figure 4) above), wherein the third surface has a plurality of concave parts (Attached Figure 4; element 51 is disclosed as being an annular groove (Column 5 Line 23-35), so there would be a corresponding portion of the groove 51 located on the other side of the fan identical to the portion of element 51 illustrated in Figure 1, each respective portion would define a particular “concave part”, thus one concave part is located on the illustrated side of the figure and the corresponding other concave part would be located on the unillustrated side of the figure which makes up the other half of the fan) and a plurality of protrusion parts (Attached Figure 4), and the plurality of concave parts and the plurality of protrusion parts are corresponding in (i.e. related to) positions and heights to the plurality of electronic components (the positions and heights of the protruding parts and concave parts are set so that the molded part can expand and contract without damaging electronic components 15 (Column 5 Line 20-46), thus they relate to (i.e. correspond to) the plurality of electronic components as claimed).
Regarding Claim 12: Kudo USPN 6828706 does disclose the limitations:
a fan frame 7 having a motor base (39,41) disposed in a central portion thereof (Fig 1, Column 4 Line 43-67); a motor (1,5) mounted on the motor base (stator 1 is mounted to elements 39,41 via molded part 45, Figure 1, Column 5 Line 2-5) and having a rotor 5, a stator 1 and a bearing unit (33,35,37), wherein the stator 1 is disposed around an outer periphery of the bearing unit (the stator is disposed around element 37 of the bearing unit as seen in Figure 1), and the rotor 5 is sheathed on the stator (i.e. magnet 27 of the rotor surrounds (i.e. is sheathed on) the stator as seen in Figure 1) and the bearing unit (as seen in Figure 1, element 21 is part of the rotor (Column 4 Line 21-31) and is surrounded (i.e. sheathed by) elements 33,35 of the bearing unit); an impeller 29 mounted on the motor (Column 4 Line 34-39); and a circuit board 3 sheathed on the bearing unit (the circuit board surrounds (i.e. is sheathed on) element 37 of the bearing unit) and located between the stator and the motor base (as seen in Figure 1), and having a plurality of electronic components (= electronic components 15, Column 4 Line 10-20) disposed on a first surface thereof (i.e. surface of element 3 facing element 11, Column 4 Line 10-20); wherein the motor base has a second surface (Attached Figure 1, the “surface of the motor base” in Attached Figure 1 corresponds to the claimed second surface), and a plurality of concave parts (element 51 is disclosed as being an annular groove (Column 5 Line 23-35), so there would be a corresponding portion of the groove located on the other side of the fan identical to the portion of element 51 illustrated in Figure 1; thus there are two portions (e.g. a plurality of portions), plurality of concave parts = portion of element 51 illustrated in Figure 1, and corresponding portion of element 51 located on the opposite side of the fan illustrated in Figure 1) are concavely formed on the second surface (each portion is formed on top of the surface indicated in Attached Figure 1), wherein positions and depths of the concave parts (i.e. a position and depth of each of the two portions of element 51) are corresponding to positions and heights of the electronic components (the position and depth of each of the two portions of element 51 are set so that element 51 forms an annular groove encircling electronic components 15, and element 45 which includes the concave parts has a great enough height so that it provides water proofing of all sides of the electronic components and element 3, Column 5 Line 33-46).
Regarding Claim 14: Kudo USPN 6828706 discloses the limitations: wherein a plurality of lateral spaces are formed in two sides of the electronic components (Attached Figure 5), respectively, and configured to allow a filling material (i.e. insulating resin) to flow into a concave part (when the device is injection molded the resin is able to flow into a concave part surrounding the lateral spaces, which is indicated in Attached Figure 5).
Further Regarding Claim 14: Claim 14 recites product by process claim language: 
“wherein a plurality of lateral spaces are formed in two sides of the electronic components, respectively, and configured to allow a filling material to flow into a concave part.”
The language of claim 14 is requiring voids (i.e. lateral spaces) to be formed in two sides of the electronic components, and a concave part near the electronic components; where the voids and the concave part are filled with filler material. Thus the voids and the concave part are intermediate structure, and are therefore given little weight in an apparatus claim.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (see MPEP 2113). 
Therefore, since the final structure of Kudo USPN 6828706 is the same structure as described by claim 14, Kudo USPN 6828706 meets the limitations of claim 14 even though the same manufacturing process (wherein a plurality of lateral spaces are formed in two sides of the electronic components, respectively, and configured to allow a filling material to flow into a concave part.) may not have been used.
Regarding Claim 16: Kudo USPN 6828706 does disclose the limitations: wherein one of the plurality of concave parts (i.e. the portion of element 51 illustrated in Figure 1) is corresponding to (i.e. located adjacent to) the plurality of electronic components with same heights (the multiple electronic components (Column 4 Line 10-20, states that there are one or more electronic components 15, thus there would be additional electronic components adjacent to the one illustrated in Figure 1 with the same height) which are represented by element 15 in Figure 1 each have the same height, thus element 15 in Figure 1 corresponds to the plurality of electronic components with same heights, as claimed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 6, 8, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo USPN 6828706.
Regarding Claim 2: Kudo USPN 6828706 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Additionally, Kudo USPN 6828706 discloses that: the molded enclosing layer (i.e. molded part 45) is formed with a sufficient thickness (i.e. thickness of the enclosing layer in attached Figure 1 (which corresponds to the claimed “specific thickness”)) so as to achieve waterproofing of the electronic components 15 and the circuit substrate (Column 5 Line 40-46). Kudo USPN6828706 is silent regarding the limitations: wherein the specific thickness is ranged between 0.8 mm and 2.0 mm. 
However it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the enclosing layer in attached Figure 1 (i.e. the specific thickness) of Kudo USPN 6828706 to be ranged between 0.8 mm and 2.0 mm, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case the device of Kudo USPN 6828706 would appear to function similarly to the instant application given the thickness of the enclosing layer in the claimed range and the modification would not appear to adversely affect the operation of the prior art device. Further applicant appears to have placed no criticality on the thickness in the claimed range as noted by the lack of any discussion of unexpected results, and the indication at page 13 Line 1-3 of the specification filed on 06/22/2020 that the thickness “is not limited thereto” to the range of 0.8 mm - 2 mm. 

    PNG
    media_image5.png
    739
    1073
    media_image5.png
    Greyscale
 Annotated Figure of Kudo USPN 6828706 (Attached Figure 3)

Regarding Claim 6: Kudo USPN 6828706 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 4. Additionally, Kudo USPN  6828706 discloses: a width of each of the concave parts (see Annotated Figure of Kudo USPN 6828706 (Attached Figure 3) above) and a width of each of the electronic components (Attached Figure 3). Kudo USPN 6828706 is silent regarding the limitations: wherein a width of each of the concave parts is greater than a width of each of the electronic components.
However it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the width of the electric components 15 of Kudo USPN 6828706 to be thinner, such that the width of the concave parts would be greater than the width of the electronic components, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case the device of Kudo USPN 6828706 would appear to function similarly to the instant application given the width of each of the concave parts being greater than the width of each of the electronic components as claimed, and the modification would not appear to adversely affect the operation of the prior art device. Further applicant appears to have placed no criticality on the claimed relative dimensions of the concave parts and the electronic components as noted by the lack of any discussion of unexpected results regarding the claimed relative dimensions of the concave parts and the electronic components in the instant application.
Regarding Claim 8: Kudo USPN 6828706 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 7. Additionally, Kudo USPN 6828706 discloses: a width of each of the lateral spaces (see (Attached Figure 5), each of the lateral spaces shown has a width). Kudo USPN 6828706 is silent regarding the limitations: wherein the width of each of the lateral spaces is ranged between 1.0 mm and 1.5 mm.
However it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the width of each of the lateral spaces of Kudo USPN 6828706 to be ranged between 1.0 mm and 1.5 mm, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case the device of Kudo USPN 6828706 would appear to function similarly to the instant application given the width of each of the lateral spaces being ranged between 1.0 mm and 1.5 mm as claimed, and the modification would not appear to adversely affect the operation of the prior art device. Further applicant appears to have placed no criticality on the claimed relative dimensions of the lateral spaces as noted by the lack of any discussion of unexpected results regarding the claimed relative dimensions of the lateral spaces in the instant application, and the indication at page 12 Line 5-7 of the specification filed on 06/22/2020 that the width of the lateral spaces “is not limited thereto” to the range of 1.0 mm - 1.5 mm.
Regarding Claim 13: Kudo USPN 6828706 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 12. Additionally, Kudo USPN 6828706 discloses: a width of each of the concave parts (see Annotated Figure of Kudo USPN 6828706 (Attached Figure 3) above) and a width of each of the electronic components (Attached Figure 3). Kudo USPN 6828706 is silent regarding the limitations: wherein a width of each of the concave parts is greater than a width of each of the electronic components.
However it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the width of the electric components 15 of Kudo USPN 6828706 to be thinner, such that the width of the concave parts would be greater than the width of the electronic components, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case the device of Kudo USPN 6828706 would appear to function similarly to the instant application given the width of each of the concave parts being greater than the width of each of the electronic components as claimed, and the modification would not appear to adversely affect the operation of the prior art device. Further applicant appears to have placed no criticality on the claimed relative dimensions of the concave parts and the electronic components as noted by the lack of any discussion of unexpected results regarding the claimed relative dimensions of the concave parts and the electronic components in the instant application.
Regarding Claim 15: Kudo USPN 6828706 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 14. Additionally, Kudo USPN 6828706 discloses: a width of each of the lateral spaces (see (Attached Figure 5), each of the lateral spaces shown has a width). Kudo USPN 6828706 is silent regarding the limitations: wherein the width of each of the lateral spaces is ranged between 1.0 mm and 1.5 mm.
However it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the width of each of the lateral spaces of Kudo USPN 6828706 to be ranged between 1.0 mm and 1.5 mm, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case the device of Kudo USPN 6828706 would appear to function similarly to the instant application given the width of each of the lateral spaces being ranged between 1.0 mm and 1.5 mm as claimed, and the modification would not appear to adversely affect the operation of the prior art device. Further applicant appears to have placed no criticality on the claimed relative dimensions of the lateral spaces as noted by the lack of any discussion of unexpected results regarding the claimed relative dimensions of the lateral spaces in the instant application, and the indication at page 12 Line 5-7 of the specification filed on 06/22/2020 that the width of the lateral spaces “is not limited thereto” to the range of 1.0 mm - 1.5 mm.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo USPN 6828706 as applied to claim 10 above, and further in view of Lee US 2006/0145567.
Regarding Claim 11: Kudo USPN 6828706 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 10. Additionally Kudo USPN 6828706 discloses: wherein the rotor 5 of the motor further has a top surface (= top surface of element 25b in Figure 1). Kudo USPN 6828706 is silent regarding the limitations: the top surface has a plurality of through holes for allowing air to pass therethrough. 
However Lee US 2006/0145567 does disclose the limitations: a rotor assembly of a fan motor including a cup shaped shield case 11 and a hub 12 which is attached to the outer surface of the shield case, the hub 12 having a top surface (= top surface of element 12 somewhat indicated by element 12 in Figure 1), wherein a top wall 111 of the shield case 11 has a plurality of through holes 113, and the top surface of the hub has a plurality of through holes (=hub holes 123) which align with the plurality of through holes in the top wall (¶0004) for allowing air to pass therethrough (¶0004). 
Hence it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bottom wall section 25b and the bottom wall section 23b of Kudo USPN 6828706 with the plurality of hub holes 123 and the plurality of through holes 113 as taught in the prior art of Lee US 2006/0145567 in order to allow fluid heated by operation of the electronic components in the motor to rise upward and flow outward via the through holes 112 and the hub holes 123, thereby enhancing performance of the rotor and extending its lifespan (¶0004).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hasegawa US 2011/0074230, Kitamura US 2018/0278116, Yamasaki US 2019/0334405; and Watanabe USPN 6359354 - disclose motors for fans which have renin encapsulated stators and circuit boards.
Fang US 2021/0140440 - Figure 1 is the AAPA for the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746